
	
		II
		111th CONGRESS
		1st Session
		S. 1943
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain acrylic
		  synthetic staple fiber.
	
	
		1.Certain acrylic synthetic
			 staple fiber
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic staple fiber undyed (polyacrylonitrile staple), not
						carded, combed, or otherwise processed for spinning, containing by weight a
						minimum of 92% polyacrylonitrile, not more than .01 percent zinc and from 2 to
						8 percent water, imported in the form of staple fiber with a filament decitex
						of 4.0 decitex to 6.7 decitex (plus or minus 10 percent) with a fiber shrinkage
						of 0 to 22 percent (plus or minus 10 percent) and a cut fiber length of 100 mm
						to 135 mm with a target length of 120 mm (provided for in subheading
						5503.30.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
